     Case 2:20-cv-01837-GMN-BNW Document 9
                                         8 Filed 12/04/20
                                                 12/01/20 Page 1 of 2



 1    Michael Paretti
      Nevada Bar No. 13926
 2    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 3    Las Vegas, NV 89169
      Telephone: (702) 784-5200
 4    Facsimile: (702) 784-5252
      Email: mparetti@swlaw.com
 5
      Attorneys for Defendant
 6    Credit One Bank, N.A.
 7

 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    TONYA JOHNSON, on behalf of herself and           CASE NO.: 2:20-cv-01837-GMN-BNW
      all others similarly situated,
11                                                      STIPULATION AND ORDER FOR
                             Plaintiff,                 EXTENSION TO RESPOND TO
12                                                      COMPLAINT
      vs.
13                                                      (SECOND REQUEST)
      CREDIT ONE BANK, N.A.,
14
                             Defendant.
15

16          Plaintiff Tonya Johnson (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit One”)

17   (collectively, the “Parties”), by and through their undersigned counsel, for good cause shown,

18   hereby stipulate and agree to a second extension of Credit One’s deadline to respond to Plaintiff’s

19   First Amended Class Action Complaint for Violations of the Telephone Consumer Protection Act,

20   47 U.S.C. §§ 227, et seq. (“TCPA”) (“First Amended Complaint”) [ECF No. 5] to December 29,

21   2020, for the following reasons:

22          1.      On October 27, 2020, Plaintiff served the First Amended Complaint and Summons

23   on Credit One, and this was the first complaint in this action served upon Credit One.

24          2.      The Parties previously stipulated, and the Court ordered, to extend Credit One’s

25   deadline to respond to the First Amended Complaint to December 8, 2020. See ECF No. 7.

26          3.      Credit One has provided initial information to Plaintiff regarding her claims, which

27   Plaintiff intends to review and the parties will be discussing. However, Plaintiff’s counsel has not

28   yet had an opportunity to discuss this information with Plaintiff.
     Case 2:20-cv-01837-GMN-BNW Document 9
                                         8 Filed 12/04/20
                                                 12/01/20 Page 2 of 2



 1            4.      In light of the information provided, and the parties’ intention to discuss that
 2   information and see if any resolution can be reached, on December 1, 2020, counsel for Plaintiff
 3   agreed to stipulate to a second 21-day extension of time for Credit One to respond to the First
 4   Amended Complaint.
 5            5.      This extension request is sought in good faith and is not made for the purpose of
 6   delay.
 7            Therefore, the Parties respectfully request an extension for Credit One to respond to
 8   Plaintiff’s First Amended Complaint up to and including December 29, 2020.
 9

10          DATED: December 1, 2020                         DATED: December 1, 2020
11          KAZEROUNI LAW GROUP, APC                        SNELL & WILMER L.L.P.
12
      By: /s/ Gustavo Ponce                             By: /s/ Michael Paretti
13        Gustavo Ponce                                     Michael Paretti
          Nevada Bar No. 15084                              Nevada Bar No. 13926
14        Mona Amini                                        3883 Howard Hughes Parkway
          Nevada Bar No. 15381                              Suite 1100
15        6069 S. Fort Apache Road, Suite 100               Las Vegas, Nevada 89169
          Las Vegas, Nevada 89148
16                                                          Attorneys for Defendant Credit One Bank,
            Attorneys for Plaintiff Tonya Johnson           N.A.
17

18
                                                    ORDER
19
              IT IS ORDERED that Credit One shall respond to Plaintiff’s First Amended Complaint on
20
     or before December 29, 2020.
21
              DATED: December __, 2020.                 IT IS SO ORDERED
22
                                                        DATED: 1:45 pm, December 04, 2020
23
                                                    UNITED STATES MAGISTRATE JUDGE
24

25                                                      BRENDA WEKSLER
     4841-1591-7011
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     -2-
